
	

114 HR 4557 : Blocking Regulatory Interference from Closing Kilns Act of 2016
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4557
		IN THE SENATE OF THE UNITED STATES
		March 7, 2016Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To allow for judicial review of any final rule addressing national emission standards for hazardous
			 air pollutants for brick and structural clay products or for clay ceramics
			 manufacturing before requiring compliance with such rule.
	
	
 1.Short titleThis Act may be cited as the Blocking Regulatory Interference from Closing Kilns Act of 2016. 2.Extending compliance dates (pending judicial review) of rules addressing national emission standards for hazardous air pollutants for brick and structural clay products manufacturing or clay ceramics manufacturing (a)Extension of compliance dates (1)ExtensionEach compliance date of any final rule described in subsection (b) is deemed to be extended by the time period equal to the time period described in subsection (c).
 (2)DefinitionIn this subsection, the term compliance date means, with respect to any requirement of a final rule described in subsection (b), the date by which any State, local, or tribal government or other person is first required to comply.
 (b)Final rules describedA final rule described in this subsection is any final rule to address national emission standards for hazardous air pollutants (NESHAP) for brick and structural clay products manufacturing or clay ceramics manufacturing under section 112 of the Clean Air Act (42 U.S.C. 7412), including—
 (1)the final rule entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing published at 80 Fed. Reg. 65469 (October 26, 2015);
 (2)the final rule entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing: Correction published at 80 Fed. Reg. 75817 (December 4, 2015); and
 (3)any final rule that succeeds or amends the rule described in paragraph (1) or (2). (c)Period describedThe time period described in this subsection is the period of days that—
 (1)begins on the date that is 60 days after the day on which notice of promulgation of a final rule described in subsection (b) appears in the Federal Register; and
 (2)ends on the date on which judgment becomes final, and no longer subject to further appeal or review, in all actions (including actions that are filed pursuant to section 307 of the Clean Air Act (42 U.S.C. 7607))—
 (A)that are filed during the 60 days described in paragraph (1); and (B)that seek review of any aspect of such rule.
					
	Passed the House of Representatives March 3, 2016.Karen L. Haas,Clerk
